DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki et al. (Kotlicki; US Pub No. 2013/0215903 A1) in view of Maher et al. (Maher; US Patent No. 9,973,535 B2).
As per claim 1, Kotlicki teaches a method for automatically adjusting a premises based mobile device presence at the premises, the method comprising:
… wherein the premises gateway includes (i) a local area wireless communication component adapted to communicate wirelessly over a local area network (LAN) with, at least, a plurality of wireless devices positioned in or around the premises (Fig. 1, Sensors 112, 114, 110 wirelessly communicating with the Gateway Component 130/120 via first Local Area Network Z-Wave, Zbee; paragraph [0029], dual communication-interface facility monitoring and management subsystem 130 operatively to communicate with each of the multiplicity of facility monitoring/management devices 110, 112 and 114 via at least one of a first multiplicity of communication protocols. The first multiplicity of communication protocols may include, for example, Z-Wave, ZigBee.), (ii) a wide area communications interface adapted to communicate over a wide area network (WAN) (Paragraph [0015]: a wide area network external to the facility), and (iii) a controller adapted to monitor status information for the premises (Fig. 1, 130; paragraph [0038]), wherein the local area wireless communication component is different from the wide area communications interface (Fig. 1, Local Area Network Z-Wave, Zbee; paragraph [0015]: a wide area network external to the facility);
determining, by the premises gateway, an initial presence status for the mobile computing device at the premises, the initial presence status indicating whether the mobile computing device is physically present at the premises, wherein the initial presence status is determined based, at least in part, on an initial set of one or more available communication pathways between the premises gateway and the mobile computing device (Fig. 1, Smartphone 156; paragraph [0028], lines 4-5; paragraph [0044], lines 1-4);
determining, by the premises gateway, a changed presence status for the mobile computing device at the premises, the changed presence status indicating that physical presence of the mobile computing device at the premises has changed from the initial presence status, wherein the changed presence status is determined based, at least in part, on a changed set of one or more available communication pathways between the premises gateway and the mobile computing device (Fig. 1, Smartphone 146, Residence 100; paragraph [0028], lines 1-4); and
automatically adjusting, in response to detecting the changed presence status for the mobile computing device, one or more of: (i) one or more gateway settings used by the premises gateway to monitor the status information for the premises (paragraph [0028], lines 1-5) and (ii) one or more of control settings used by one or more of the plurality of wireless devices (paragraph [0039]: instruction to control light dimmer).
Kotlicki does not expressly teach accessing, by a premises gateway, enrollment information identifying a mobile computing device that is enrolled with the premises gateway.
Maher teaches accessing, by a premises gateway, enrollment information identifying a mobile computing device that is enrolled with the premises gateway (col. 23, lines 9-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the pairing data as taught by Maher, since Maher states in column 23, lines 9-21 that such a modification would result in authenticating devices which are attempting to pair to a private network.
As per claim 2, Kotlicki in view of Maher further teaches the method of claim 1, wherein:
the initial presence status indicates that the mobile computing device is physically located outside of the premises (Kotlicki, Fig. 1, Smartphone 156; paragraph [0028], lines 4-5; paragraph [0044], lines 1-4),
the initial set of one or more available communication pathways includes the WAN (Kotlicki, Fig. 1, Smartphone 156; paragraph [0028], lines 4-5; paragraph [0044], lines 1-4),
the changed presence status indicates that the mobile computing device is physically located at the premises (Kotlicki, Fig. 1, Smartphone 146, Residence 100; paragraph [0028], lines 1-4), and
the changed set of one or more available communication pathways includes the WAN and the LAN, with the LAN being previously unavailable in the initial set of one or more available communication pathways (Kotlicki, paragraph [0028], lines 1-5).
As per claim 3, Kotlicki in view of Maher further teaches the method of claim 2, wherein the changed presence status is determined based on the premises gateway detecting a LAN beacon signal transmitted by the mobile computing device (Maher, col. 23, lines 9-21; Kotlicki, paragraph [0028], lines 1-4).
As per claim 4, Kotlicki in view of Maher further teaches the method of claim 2, wherein the changed presence status is determined based on the mobile computing device detecting a LAN beacon signal transmitted by the premises gateway and transmitting confirmation of the LAN beacon signal being detected to the premises gateway (Maher, col. 19, lines 62-67; col. 20, lines 1-12; col. 23, lines 9-21).
As per claim 5, Kotlicki in view of Maher further teaches the method of claim 4, wherein the confirmation of the LAN beacons signal being detected is transmitted by the mobile computing device to the premises gateway (Maher, col. 19, lines 62-67; col. 20, lines 1-12) over the WAN (Maher, col. 9, lines 65-67: Internet).
As per claim 6, Kotlicki in view of Maher further teaches the method of claim 4, wherein the confirmation of the LAN beacons signal being detected is transmitted by the mobile computing device to the premises gateway over the LAN (Maher, col. 19, lines 62-67; col. 20, lines 1-12; col. 23, lines 9-21).
As per claim 7, Kotlicki in view of Maher further teaches the method of claim 2, wherein the changed presence status is determined based on (i) the premises gateway detecting a LAN beacon signal transmitted by the mobile computing device and (ii) the mobile computing device detecting a LAN beacon signal transmitted by the premises gateway and transmitting confirmation of the LAN beacon signal being detected to the premises gateway (Maher, col. 19, lines 62-67; col. 20, lines 1-12; col. 23, lines 9-21).
As per claim 8, Kotlicki in view of Maher further teaches the method of claim 2, wherein the changed presence status is determined based on the mobile computing device and the premises gateway establishing a communication pathway over the LAN (Maher, col. 19, lines 62-67; col. 20, lines 1-12; col. 23, lines 9-21).
As per claim 9, Kotlicki in view of Maher further teaches the method of claim 8, wherein the initial presence status is determined based on the mobile computing device and the premises gateway establishing a communication pathway over the WAN (Maher, col. 19, lines 62-67; col. 20, lines 1-12; col. 23, lines 9-21; col. 9, lines 65-67: Internet).
As per claim 10, Kotlicki in view of Maher further teaches the method of claim 1, wherein:
the initial presence status indicates that the mobile computing device is physically located at the premises (Kotlicki, Fig. 1, Smartphone 146, Residence 100; paragraph [0028], lines 1-4),
the initial set of one or more available communication pathways includes the WAN and the LAN (Kotlicki, paragraph [0028], lines 1-5),
the changed presence status indicates that the mobile computing device is physically located outside the premises (Kotlicki, Fig. 1, Smartphone 156; paragraph [0028], lines 4-5; paragraph [0044], lines 1-4), and
the changed set of one or more available communication pathways includes the WAN, with the LAN being unavailable in the changed set of one or more available communication pathways (Kotlicki, paragraph [0028], lines 1-5).
As per claim 11, Kotlicki in view of Maher further teaches the method of claim 10, wherein the changed presence status is determined based on the premises gateway detecting that the LAN is unavailable for communication with the mobile computing device (Kotlicki, paragraph [0028], lines 1-5: smartphone located outside of residence).
As per claim 12, Kotlicki in view of Maher further teaches the method of claim 10, wherein the changed presence status is determined based on the mobile computing device detecting that the LAN is unavailable for communication with the mobile computing device and transmitting confirmation that the LAN is unavailable to the premises gateway over the WAN (Kotlicki, paragraph [0028], lines 1-5: smartphone located outside of residence; Maher, col. 17, lines 39-42; col. 18, lines 5-22: determining communication protocol based upon proximity detection).
As per claim 13, Kotlicki in view of Maher further teaches the method of claim 10, wherein the changed presence status is determined based on (i) the premises gateway detecting that the LAN is unavailable for communication with the mobile computing device and (ii) the mobile computing device detecting that the LAN is unavailable for communication with the mobile computing device and transmitting confirmation that the LAN is unavailable to the premises gateway over the WAN (Kotlicki, paragraph [0028], lines 1-5: smartphone located outside of residence; Maher, col. 17, lines 39-42; col. 18, lines 5-22: determining communication protocol based upon proximity detection).
As per claim 14, Kotlicki in view of Maher further teaches the method of claim 10, wherein the changed presence status is determined based on the premises gateway and the mobile computing device establishing a communication pathway over the WAN in response to the LAN being unavailable (Kotlicki, paragraph [0028], lines 1-5: smartphone located outside of residence).
As per claim 15, Kotlicki in view of Maher further teaches the method of claim 10, wherein the changed presence status is determined based on (i) the mobile computing device being unable to detect a LAN beacon signal from the premises gateway after previously detecting the LAN beacon signal and (ii) the mobile computing device transmitting confirmation of that mobile computing device is unable to detect the LAN beacon signal to the premises gateway (Kotlicki, paragraph [0028], lines 1-5: smartphone located outside of residence; Maher, col. 17, lines 39-42; col. 18, lines 5-22: determining communication protocol based upon proximity detection).
As per claim 16, Kotlicki in view of Maher further teaches the method of claim 10, wherein the changed presence status is determined based on the premises gateway being unable to detect a LAN beacon signal from the mobile computing device after previously detecting the LAN beacon signal (Kotlicki, paragraph [0028], lines 1-5: smartphone located outside of residence).
As per claim 19, Kotlicki in view of Maher further teaches the method of claim 1, wherein:
the plurality of wireless devices include internet of things (IoT) devices that are positioned in or around the premises (Maher, col. 1, lines 27-43), and 
the one or more control settings include IoT control commands to control operation of the IoT devices (Maher, col. 1, lines 27-43).
As per claim 20, Kotlicki in view of Maher further teaches the method of claim 19, wherein the IoT devices include one or more of: HVAC controllers, locks, garage doors, appliances, and lights positioned in or around the premises (Maher, col. 5, lines 18-29).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Maher as applied above, and further in view of Trundle et al. (Trundle; US Patent No. 8,350,694 B1).
As per claim 17, Kotlicki in view of Maher teaches the method of claim 1, wherein:
the premises gateway comprises a wireless security system premises gateway that provides a security system for the premises (Kotlicki, paragraph [0028]; paragraph [0029]: wireless property protection),
the plurality of wireless devices include security system devices that are positioned in or around the premises (Fig. 1, Residence 100, Facility Monitoring/Management Devices 110, 112 and 114).
Kotlicki in view of Maher does not expressly teach and
the one or more gateway settings include security system settings for the security system.
Trundle teaches and
the one or more gateway settings include security system settings for the security system (col. 12, lines 9-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the status determination as taught by Trundle, in order to provide notice to a user of the current status of a security system.
As per claim 18, Kotlicki in view of Maher, and further in view of Trundle, further teaches the method of claim 17, wherein:
the security system settings arm and disarm settings for the security system (Trundle, col. 12, lines 9-11), and
automatically adjusting the one or more gateway settings includes automatically adjusting the arm and disarm settings for the security system (Trundle, col. 12, lines 57-61).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pathuri (US Pub No. 2016/0112870 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684